Citation Nr: 1047826	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  05-03 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) and 
schizophrenia. 


REPRESENTATION

Veteran represented by:	Kenneth Lavan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from December 1984 to 
December 1988.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a September 2003 rating decision. 

At the Veteran's hearing before the Board, it was noted that 
there was some question as to the issues which had been perfected 
for appeal to the Board.  In addition to the claim of entitlement 
to service connection for an acquired psychiatric disability, 
which everyone agreed was on appeal, the Veteran also thought 
that he had perfected claims for service connection for headaches 
and a neck disability, as well as whether new and material 
evidence had been presented to reopen a claim of entitlement to 
service connection for a back condition.  

The Board took testimony on all four issues, but testimony alone 
is insufficient to convey jurisdiction on the Board.  Rather, the 
Veteran must have complied with the requirements of 38 C.F.R. 
§ 20.200-202.  

38 C.F.R. § 20.202 specifically holds that a Substantive Appeal 
consists of a properly completed VA Form 9, "Appeal to Board of 
Veterans' Appeals" or correspondence containing the necessary 
information.  If the Statement of the Case and any prior 
Supplemental Statements of the Case addressed several issues, the 
Substantive Appeal must either indicate that the appeal is being 
perfected as to all of those issues or must specifically identify 
the issues appealed.  The Substantive Appeal should set out 
specific arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination, or 
determinations, being appealed.  To the extent feasible, the 
argument should be related to specific items in the Statement of 
the Case and any prior Supplemental Statements of the Case.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, but 
the Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of the 
Case or a Supplemental Statement of the Case which is not 
specifically contested.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs to 
take to perfect an appeal.

Here, the record shows that in May 2003, a claim was received 
from the Veteran requesting service connection for back, neck, 
headache, and psychiatric disabilities.  It is noted that a claim 
for a back disability had previously been denied in 1991, and 
therefore that issue required new and material evidence to 
reopen.  In September 2003 and February 2004, the RO issued 
rating decisions which denied all four issues.  The Veteran then 
submitted a timely notice of disagreement in July 2004.  

In October 2004, a statement of the case was issued addressing 
all four issues.  In December 2004, the Veteran submitted a 
written letter addressing his psychiatric condition, which could 
be construed as a substantive appeal.  However, this letter did 
not address his neck, back, or headache claims.  The RO then 
issued a supplemental statement of the case in January 2005 
addressing all four initial issues, and informing the Veteran 
that he needed to file a substantive appeal to perfect his appeal 
to the Board.

In February 2005, the Veteran returned a VA Form 9, (Appeal to 
Board of Veterans' Appeals).  On this form, the Veteran did not 
check either the box indicating that he wanted to appeal all the 
issues on any statement of the case or supplemental statement of 
the case, or the box indicating that he wished only to appeal 
certain issues.  The Veteran did, however, write an extensive 
argument about his psychiatric disability.

As noted above, 38 C.F.R. § 20.202 requires that if the Statement 
of the Case or Supplemental Statement of the Case addresses 
multiple issues, the Substantive Appeal must either indicate that 
the appeal is being perfected as to all of those issues or must 
specifically identify the issues appealed.  In this case, the 
Veteran did not give any indication that he wished to appeal all 
four issues, and the only issue that he chose to address was his 
psychiatric disability.  As such, the Board does not consider 
claims for service connection for headaches or a neck disability, 
or whether new and material evidence had been presented to reopen 
a claim of entitlement to service connection for a back 
disability, to have been perfected for appeal. 

The Board is aware that there also was some confusion as to 
whether a timely substantive appeal had been received, and it is 
noted that the issue was eventually resolved in the Veteran's 
favor.  However, accepting the substantive appeal as timely, 
there is still no indication in it that the Veteran wished to 
perfect an appeal of any issue other than service connection for 
a psychiatric disability.

Nevertheless, it is clear at this juncture that the 
Veteran is interested in pursuing claims for headaches, a 
neck disability and a back disability.  As the Board does 
not have jurisdiction over them, they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran was involved in a knife fight in service.

2.  The Veteran has been diagnosed with PTSD based on this in-
service event.


CONCLUSION OF LAW

Criteria for service connection for PTSD have been met.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304(f) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.

To establish entitlement to service connection for PTSD a Veteran 
must provide:    1) medical evidence of PTSD; 2) a link, 
established by medical evidence, between current symptoms of PTSD 
and an in-service stressor; and 3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

The Veteran contends that he has PTSD as a result of a fight 
during service in which he was severely beaten and during which 
he has reported experiencing great fear that he might be killed.

The Veteran testified at a hearing before the Board in August 
2010 that he had gotten into a fight with a soldier while in 
service after an argument.  The Veteran admitted assaulting the 
soldier, and the Veteran was Court Martialed for his role in 
starting the fight.  However, as the fight was proceeding, a 
third soldier, a Pvt. Butler, jumped into the fight, grabbed the 
Veteran by the neck and slammed him to the ground.  The Veteran 
reported in graphic detail how Pvt. Butler had repeatedly slammed 
his head and how he was concerned that Pvt. Butler was going to 
kill him.  The Veteran asserted that he finally pulled a knife on 
Pvt. Butler and cut him as a last act of self defense.

Service personnel records confirm that in February 1986, the 
Veteran was Court Martialed on charges that he assaulted a Pvt. 
Butler by flashing a knife at him, that he unlawfully struck him 
in the nose and jaw, and that he threatened to kill him.  It is 
noted that the Veteran was found guilty of flashing a knife at 
Pvt. Butler, but not of either striking him or of threatening 
him.  The Veteran was given a barracks restriction for 60 days. 

In 2000, a Sergeant First Class (SFC) who had served with the 
Veteran, and investigated the in-service fight, wrote that the 
Veteran's statements were consistent with his findings at the 
time of the Court Martial.  The SFC added that he felt the 
Veteran had gotten an unfair break in the situation.  

In this case, the Veteran's account of what occurred in service 
is uncontradicted and is supported by both personnel records and 
by the statement of the non-commissioned officer who investigated 
the incident.  As such, the Board accepts the Veteran's report 
that he was involved in a fight in service.  Furthermore, the 
Veteran testified at a hearing before the Board that he 
experienced great fear that he would be killed during the fight, 
and he is uniquely qualified to report how he felt at that time.

The issue then becomes whether the Veteran has a diagnosis of 
PTSD as a result of this event.

While the Veteran's service treatment records are silent for any 
psychiatric complaints, less than two years after service, in 
August 1990, the Veteran was admitted to a hospital in Kansas 
after being committed by a judge for being suicidal.  While 
hospitalized, the Veteran was diagnosed to have PTSD, as well as 
major depression with psychotic features.  The Veteran reported 
that he had experienced continuous depression since 1985 while in 
the Army.  The Veteran reported first hearing voices while in 
service in 1987 when he felt that pictures on the wall were 
laughing at him.  While hospitalized, the Veteran continued to 
hallucinate and even reported beating a man, cutting out his 
tongue and lighting him on fire as a 17 year old.  The Veteran 
was discharged from the hospital after four weeks.

In October 1990, the Veteran underwent a neurological assessment, 
after which it was felt that the Veteran had dysfunctional right 
brain which indicated a possible closed head injury.  

In 1996, the Veteran was again diagnosed to have PTSD and 
substance abuse at VA, and then in 1998 he was diagnosed to have 
schizophrenia and PTSD.  In 1999 a medical professional testified 
at a Social Security Administration (SSA) hearing that the in-
service beating the Veteran received could have caused PTSD.  

The Veteran was provided with a VA examination in September 2003 
at which the examiner stated that he was not able to identify an 
extreme, traumatic stressor and could not identify any PTSD 
symptoms.  However, this opinion appears to be at odds with the 
other medical evidence of record which acknowledges that the 
Veteran has vivid memories of the fight in service and which 
contains multiple diagnoses of PTSD based on the fight.

In February 2008, the Veteran was hospitalized at VA and 
diagnosed to have PTSD, dementia, psychosis, and polysubstance 
abuse.  During this hospitalization, the Veteran again recounted 
being assaulted while in service, stating that he was assaulted 
by Pvt. Butler in 1985.  The medical professional noted that the 
Veteran had nightmares and flashbacks related to the fight.  

Additionally, in a mental health note from February 2008, it was 
shown that the Veteran vividly described the in-service fight.  
The Veteran stated that he could still feel Pvt. Butler's thumb 
on his throat, and reported that since the fight he had been 
having nightmares about it.  He also stated that he often 
believed he saw Pvt. Butler on the streets.  The Veteran 
indicated that he felt distressed when recalling the event, he 
stated he had flashbacks of the event, and he avoided talking 
about it when possible.  The Veteran was noted to be 
hypervigilant and he startled easily.  

The Veteran is clearly impacted by the beating he took during 
service at the hands of Pvt. Butler.  The Veteran continues to 
have nightmares and flashbacks about the incident, and he has 
reported believing that he sees Pvt. Butler in crowds.  Based on 
these reports, the Veteran has been diagnosed to have PTSD.

The Board acknowledges that the Veteran has been diagnosed to 
have a number of psychiatric illnesses during the course of his 
appeal, and his accounts of where and how the fight occurred are 
not always consistent.  Additionally, the Veteran has dealt with 
a substance abuse problem for a number of years.  However, while 
the details of the fight have varied, the Veteran's reports about 
how he felt during the fight have been consistent in that he has 
repeatedly asserted that he feared that Pvt. Butler was going to 
kill him if he had not brandished the knife.

It is these feelings and the resulting symptoms that provide the 
basis for the diagnosis of PTSD, which has been rendered by 
multiple medical professionals.

As such, the criteria for service connection for PTSD have been 
met, and the Veteran's claim is therefore granted.

In light of this result, a detailed discussion of VA's various 
duties to notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


